DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (2017/0237296).  Regarding independent claim 1, and dependent claims 2, 5, and 15, Keith teaches (Figs. 2 and 3) a power transmission device (202) capable of communicating with a power reception device (204, 206, 208) equipped with a power reception-side coil (216) and capable of transmitting electric power to the power reception device by magnetic resonance method, the power transmission device comprising: first to nth power transmission-side coils (212) having different shapes, where n is an integer of 2 or more; a power transmission circuit (222, 224) capable of feeding an alternating-current signal to one of the first to nth power transmission-side coils; and a control circuit (220) capable of performing power transmission operation to feed a power transmission alternating-current signal from the power transmission circuit to a target power transmission-side coil selected from the first to nth power transmission-side coils, wherein before performing the power transmission operation, the control circuit controls the power transmission circuit to feed an evaluation alternating-current signal to the first to nth power transmission-side coils one after another, acquires power- related information based on the received powers by the power reception device when the 
Keith also teaches the basic idea of the transmitting coils being co-planar around a common opening/axis, having different radii, and having different coils being different sizes/shapes that match the size/shape of various different receiving coils. ([0042], [0046], [0108])  Therefore, it would have been an obvious matter of design choice to configure three power transmitting coils in Keith’s invention as co-planar, having the same center axis, and having three different radii, which would read on the claimed manner, since it involves a mere matter of design choice and Keith teaches the general idea of configuring the transmission coils in the claimed manner, which would allow for plural different receivers to be placed at the same location (at different times) and have a transmitting coil that can be used to transmit power most efficiently. 
Regarding claim 3, Keith teaches before performing-58- the power transmission operation, the control circuit uses the plurality of power transmission-side coils included in the first to nth power transmission-side coils to detect whether or not a foreign object is present, which generates current based on the magnetic field generated by the power transmission-side coil 
Regarding claim 4, Keith teaches the idea of having the transmitting coils matching the size/shape of different receiving coils of receiving devices ([0108]).  Keith fails to explicitly teach some receiving devices being non-contact IC cards whose receiving coils defined in an ISO14443 standard.  However, the Examiner takes Official Notice that non-contact IC cards as described above are known to be receiving devices in wireless power transmission systems.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute some of the receiving devices in Keith’s invention to be non-contact IC cards as described above, since it involves a mere simple substitution of one receiving device for another to perform the same function of receiving wireless power.   
Regarding claim 6, Keith teaches the power reception device includes a received power detection circuit arranged to detect the received powers by the power reception-side coil when the evaluation alternating- current signal is fed to the first to nth power transmission-side coils, one after another, and the power-related information is generated based on the detection result. ([0018])
3.	Claims 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (2017/0237296) and Fine (2016/0072298).  Keith teaches the power transmission device as described above.  Regarding independent claim 7 and dependent claims 8, 9, 12, and 16, Keith teaches the power transmission device as described above with respect to claims 1, 2, 5, and 15.  Keith also teaches the control circuit capable of selecting all of the power transmission-side coils as candidates of the target power transmission-side coil.  Keith fails to explicitly teach 
Regarding claim 10, Keith teaches this with respect to claim 3 above.
Regarding claim 11, Keith teaches this with respect to claim 4 above.
Regarding claims 13 and 14, Keith teaches this with respect to claims 5 and 6.  Also, Keith (and Fine) teaches the power reception device including a storage unit that stores all information that is eventually sent to the control circuit (i.e. Fine’s shape-related information) ([0234] of Keith).
Response to Arguments
4.	Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.  The Examiner believes that Keith teaches the newly added limitation in [0147], where it teaches selecting the target power transmission-side coil so as to maximize power transfer efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
2-4-2021
/REXFORD N BARNIE/             Supervisory Patent Examiner, Art Unit 2836